PD-1424-14                                                  FILED IN
                                                                             COURT OF CRIMINAL APPEALS
                                                                                  . j±B L'7i-           /


    /% /QioC dcosiu
                                                                                  Abel Acosta Clerk
                                                            •




    My fifth**} /-/is       Deer1 STrucK            fefj. £M?£ MAy redraw 1^fiz-tih'orJ

CouJd you\ pletf£           ZCASO   f**-   A £o{ fy   o_r       iM*- QbCiAr^s >vf j"    S^fJI          To you.


Qec /r, ^o/¥ A/O. PQ- litf-M                       T^- Redraw pc^'U*) A*d- fy/Q M^ ffe-


7^>/s /•^/•^^^»a/» oa/ 72a. Jtfcf i'ebu^ ^.Qi^


J) yai* A*C ALU fa 5er»d /*i Copy af f]Qfi~                          /7/e W( /•*• w,^ 7/W4r

    /j^d &od Plctf         So&fiy Fot-T^ rrr&& /^/tO/^OnCC ^                            7~K\ j?pfue&
                                                                                                            6



    Tl^a/iif^f /)j.a,rJ
                                                                                 RECEIVED IN
                               ^^^^u^ £ y^oi^                            -COtiRT-OF-eRHWINAtAPPEALS                   _

                                                                                   r c o *-** «••»•"



                                                                                Abel Acosta, Clerk
                            /rfAWcZ' £.IaI/»'*^
                            0/£077?1

                            Ly/i/ao^k Unf


•                         '/S*/- Sfcckb* Tx ?9?J^
                                               *
                                                                                                                - •
                                                                                             X • i-'--;' ">-W' ''